Citation Nr: 1804393	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-20 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral glaucoma with blindness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and O.S.


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previous remanded in August 2017 for further development.  At that time, the issue of entitlement to service connection for arthritis of the lumbar spine was also remanded.  However, that claim was granted by a December 2017 rating decision and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA     will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

Per the Board's August 2017 remand, the RO was instructed to obtain an addendum medical opinion to address the etiology of the Veteran's bilateral glaucoma with blindness and included an instruction for the examiner to also address the Veteran's April 1955 diagnosis of early pterygium of the right eye and incipient pterygium of the left eye during service.  In September 2017, the addendum medical opinion was obtained and at that time, the examiner noted that during active duty, on April 12, 1955, the Veteran was diagnosed with early pterygium of the right eye and incipient pterygium of the left eye, which was treated with 10 percent cortisone three times a day (TID).  In addition, the examiner stated that the Veteran is blind due to absolute primary open-angle glaucoma (POAG) of the left eye and end-stage POAG of the right eye. The examiner further stated that this condition was not noted or treated during the Veteran's service. However, other than noting the in-service diagnoses and treatment received at that time, the examiner did not address the significance   of the in-service diagnoses as instructed by the Board's August 2017 remand. Consequently, the claim must be remanded for compliance with the Board's       prior instruction.  See Stegall v. West, 11 Vet. App. at 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant     to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the claims file to the examiner who provided    the September 2017 addendum medical opinion regarding the Veteran's bilateral glaucoma with blindness, if available, to obtain an addendum   opinion. The claims file must be reviewed by the examiner. If a new examination is deemed necessary to respond to the request, one should be scheduled.       If the original examiner is not available, the claims    file should be provided to another qualified examiner to obtain the requested opinion.

Following review of the claims file, the examiner should explain whether the early pterygium of the    right eye and incipient pterygium of the left eye    noted in service treatment records are/are not 
related to the Veteran's currently diagnosed  glaucoma. The examiner should provide a
 rationale for the opinion expressed. 

2. After completing the above development, and any other development deemed necessary, readjudicate    the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto. The case should then be returned to the Board for further appellate action, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


